Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  157834 & (18)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157834
                                                                    COA: 340881
                                                                    Ottawa CC: 13-037693-FC
  JOSHUA LEE MOSHER,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the April 13, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to amend is DENIED with respect to the defendant’s request to amend the motion
  filed in the Ottawa Circuit Court, but is GRANTED with respect to the citation of
  additional authority in the defendant’s application filed in this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2019
         t0225
                                                                               Clerk